854 F.2d 1316Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert GIBSON, Plaintiff-Appellant,v.B.J. LEVERETTE, Warden, Deputy Warden Saxon, C/O Coleman,C/O Fredrick, Chief Phillips, Goodman CorrectionalInstitution S.C.D.C., et al.,Defendants- Appellees.
No. 88-6030.
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1988.Decided July 29, 1988.

Robert Gibson, appellant pro se.
Robert E. Petersen, Office of Attorney General of South Carolina, for appellees.
Before ERVIN, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert Gibson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gibson v. Leverette, C/A No. 86-2664 (D.S.C. April 13, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.